Citation Nr: 0818980	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-36 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an effective date earlier than September 17, 
2004, for the grant of service connection for left ulnar and 
median nerve irritation due to a gunshot wound of the left 
forearm (minor).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for left 
ulnar and median nerve irritation due to a gunshot wound to 
the left forearm (minor) and granted a 10 percent disability 
rating effective September 17, 2004.

This appeal has been advanced on the Board's docket due to 
the veteran's age.  38 C.F.R. § 20.900(c) (2007).

The Board notes that the veteran's representative is also 
arguing clear and unmistakable error (CUE) in the December 
13, 1973 rating decision in failing to assign a separate 
disability rating for the nerve damage to the forearm.  See, 
e.g., Informal Hearing Presentation dated May 3, 2008.  In 
the September 2007 statement of the case (SOC), the RO noted 
the CUE argument and stated that the December 1973 rating 
decision was subsumed by the Board's March 26, 1974 decision.  
On the basis that the December 1973 rating decision was 
subsumed by the Board's March 1974 decision, the RO has not 
adjudicated any claim of CUE in the December 1973 rating 
decision.  To the extent that arguments of CUE in the 
December 1973 rating decision might constitute separate or 
additional claims of CUE, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim for re-evaluation of all his 
service-connected disabilities for a higher rating on 
September 17, 2004.

2.  The veteran was granted service connection for left ulnar 
and median nerve irritation due to gunshot wound left forearm 
(minor) in a February 2007 rating decision and assigned a 10 
percent disability rating effective September 17, 2004, the 
date of claim; the veteran appealed the effective date 
assigned.

3.  The veteran did not raise the claim of entitlement to 
service connection for left ulnar and median nerve irritation 
due to gunshot wound left forearm (minor) at any time earlier 
than September 17, 2004.


CONCLUSION OF LAW

An effective date earlier than September 17, 2004, for the 
grant of service connection for left ulnar and median nerve 
irritation due to gunshot wound to the left forearm (minor) 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The RO has awarded a separate, compensable evaluation on the 
basis of service connection for left ulnar and median nerve 
irritation due to gunshot wound to the left forearm (minor) 
effective from September 17, 2004.  On September 17, 2004, 
the RO received from the veteran a VA Form 21-4138 in which 
he requested re-evaluation of all his service-connected 
disabilities for higher ratings.  In this statement, he did 
not specifically mention assignment of a separate rating for 
disability due to nerve injury.

The veteran's service-connected disabilities include 
residuals of a penetrating wound to the left forearm.  
Following an initial 100 percent convalescent rating for the 
veteran's service-connected injuries, the service connected 
left forearm wound with several metallic fragments in bone 
was rated as severe injury to muscle group VI from March 
1946.  In December 1973, the service-connected disability was 
described as left forearm wound with involvement of muscle 
group VI, left ulnar and median nerves, and fracture left 
elbow; it continued to be rated using the diagnostic code for 
injury to muscle group VI.  And, in March 1974, the Board 
increased the disability evaluation for the left forearm 
wound but continued to evaluate it using the diagnostic code 
for injury to muscle group VI.  

As noted above, the veteran did not specifically mention 
nerve injury in his September 2004 claim.  Following the 
February 2005 rating decision that continued the 30 percent 
rating, using Diagnostic Code 5306, for residuals of gunshot 
wound of the left forearm with involvement of muscle group 
VI, left ulnar and median nerves, and residuals of fracture 
of the left elbow, the veteran's representative in November 
2005 filed a notice of disagreement (NOD) arguing that a 
separate rating should be assigned for the nerve damage; this 
is the earliest argument of record to this effect.  

The veteran's representative has also argued that the nerve 
damage resulting from the gunshot wound to the forearm should 
have been separately rated in a December 2005 request for 
administrative review alleging CUE in June 1946, December 
1948, and January 1959 rating decisions and a November 2006 
request for administrative review alleging CUE in January 
1959 and December 1973 rating decisions.  No CUE was found in 
the June 1946, December 1948, and January 1959 rating 
decisions, and the Compensation and Pension Service did not 
entertain the second request for administrative review.

After a separate rating was assigned for left ulnar and 
median nerve irritation due to gunshot wound to the left 
forearm (minor) by the February 2007 rating decision, the 
veteran's representative continued to argue CUE in the 
December 1973 rating decision in the notice of disagreement 
(NOD) dated in July 2007.  The representative argued in the 
November 2007 substantive appeal and the December 2007 VA 
Form 646 that the RO committed CUE by rating the nerve damage 
together with the muscle damage following the November 1973 
VA examination, as well as that the issue of a separate 
rating for nerve damage was not before the Board in 1974, as 
it had not been raised or adjudicated by the RO.  Similarly, 
in the May 2008 informal hearing presentation, the veteran's 
representative again argued CUE in the December 1973 rating 
decision, and noted that the Board did not address the 
question of a separate rating for nerve damage in its March 
1974 decision.  Moreover, the representative emphatically 
states in May 2008 that the issue of a separate rating for 
the nerve damage resulting from the gunshot wound to the left 
forearm was never raised by either the veteran or his 
representative.  

A review of the claims folder shows that the earliest 
communication from the veteran that can be construed as a 
claim of entitlement to service connection for left ulnar and 
median nerve irritation due to a gunshot wound of the left 
forearm (minor) was received on November 28, 2005, when the 
veteran raised this argument in an NOD.  It has been argued 
on behalf of the veteran that his effective date should be in 
February 1973, the date of a claim for increase, or in 
October 1973, the date of a VA examination, which was the 
first medical evidence of record specifically referring to 
the presence of post traumatic chronic sensory neuropathy in 
the peripheral left median nerve distribution.

The February 1973 claim, however, led to the March 1974 Board 
decision, which assigned a 30 percent rating for the 
residuals of missile wound of the left forearm, manifested by 
retained foreign bodies, deformity of the proximal left ulna, 
traumatic sensory neuropathy, herniation of muscle, and 
adherent scar, and which took into consideration the October 
1973 VA examination.  As this Board decision is final, 
neither the February 1973 claim nor the October 1973 VA 
examination report can be used as the basis for the effective 
date of the separate disability evaluation assigned by the 
February 2007 rating decision.  

The veteran's representative emphatically stated in May 2008 
that the issue of a separate rating for the nerve damage 
resulting from the gunshot wound to the left forearm was 
never raised by either the veteran or his representative.  
The February 1973 claim (or any claim that might be inferred 
in the October 1973 VA examination report) is not a pending 
and unadjudicated claim.  A pending claim is an application, 
formal or informal, which has not been finally adjudicated. 
38 C.F.R. § 3.160(c) (2007).  In Ingram v. Nicholson, 21 Vet. 
App. 232 (2007), the United States Court of Appeals for 
Veterans Claims (Court) addressed the pending claim doctrine.  
The Court stated that where an RO decision discusses a claim 
in terms sufficient to put the claimant on notice that it was 
being considered and rejected, then it constitutes a denial 
of that claim even if the formal adjudicative language does 
not specifically deny the claim.  Ingram.  

After the final March 1974 Board decision rating the 
residuals of the gunshot wound of the left forearm, the 
claims folder does not show that the veteran submitted a 
claim, formal or informal, for increase in the left forearm 
disability prior to September 17, 2004.  Pursuant to the laws 
and regulations cited above, the effective date for service 
connection and a separate disability evaluation for left 
ulnar and median nerve irritation due to a gunshot wound of 
the left forearm (minor) should be the later date of either 
the date he filed his claim of service connection, or the 
date that entitlement arose.

Thus, the effective date cannot be earlier than September 17, 
2004.  The veteran had not communicated an intent to file a 
claim for service connection for the nerve irritation at any 
time before September 17, 2004.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than September 17, 2004, 
for the grant of service connection for left ulnar and median 
nerve irritation due to a gunshot wound of the left forearm 
(minor) must be denied.

As for the arguments concerning CUE in various decisions, the 
Board notes that a reopened claim and CUE are different, 
mutually exclusive routes to the goal of determining an 
effective date. Flash v. Brown, 8 Vet. App. 332 (1995). 
Consequently, a claim of clear an unmistakable error cannot 
be said to be inextricably intertwined with the issue of an 
earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991). Therefore, the matter of clear and unmistakable 
error is not now before the Board.  It has been referred to 
the RO for appropriate action.  The veteran may also file a 
motion for CUE in the Board's March 1974 decision pursuant to 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 et seq., or a motion 
for reconsideration of that decision pursuant to 38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1000 et seq.  Otherwise, that Board 
decision is final.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's October 2004 and March 2006 notice letters described 
the evidence necessary to file a claim for an increased 
disability rating and service connection, and met all of the 
requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  This 
notification would also apply to the "downstream" issues of 
entitlement to an earlier effective date.  See VAOPGCPREC 8-
03; 69 Fed. Reg. 25180 (2004).  To whatever extent the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
earlier effective date claims, the Board finds no prejudice 
to the appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  As the appeal 
is being denied herein, any such issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 
& Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records, and VA examinations.


ORDER

Entitlement to an effective date prior to September 17, 2004, 
for the grant of service connection for left ulnar and median 
nerve irritation due to a gunshot wound of the left forearm 
(minor) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


